Appeals Reinstated, Judgments Affirmed, and Memorandum Opinion filed
April 14, 2020




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00263-CR
                             NO. 14-19-00264-CR
                             NO. 14-19-00265-CR

                       RODERICK PALMS, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 174th District Court
                          Harris County, Texas
           Trial Court Cause Nos. 1557128, 1557129, and 1557130

                MEMORANDUM                     OPINION

      These appeals were abated on March 5, 2020. We reinstate the appeals.

      Roderick Palms appeals his three convictions for aggravated robbery. Tex.
Penal Code § 29.03(a)(2). Appellant’s appointed counsel filed a brief in which he
concludes the appeals are frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate records and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the records and counsel’s brief and agree the
appeals are frivolous and without merit. Further, we find no reversible error in the
records. We are not to address the merits of each claim raised in an Anders brief
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgments are affirmed.

                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2